         Case 2:21-cv-01063-JDP Document 9 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    D’ANNUNZIO PATRON,                                 Case No. 2:21-cv-01063-JDP (PC)
12                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
                                                         TO AMEND THE COMPLAINT
13            v.
                                                         ECF No. 8
14    SCOTT IVEY, et al.,
                                                         THIRTY-DAY DEADLINE
15                       Defendants.
16

17

18

19           Plaintiff, a state prisoner proceeding without counsel, filed this action against two

20   psychologists, alleging that they were deliberately indifferent to his serious medical needs. ECF

21   No. 1. Before the court had an opportunity to screen his complaint, plaintiff filed a motion to

22   amend his complaint. ECF No. 8. The motion explains that plaintiff recently learned new

23   information that is relevant to this case. Id. Plaintiff’s motion to amend the complaint, ECF No.

24   8, is granted.

25           Plaintiff is warned that his first amended complaint may only include claims that are

26   related to those contained in his original complaint; unrelated claims against multiple defendants

27   belong in separate suits. He is also reminded that the amended complaint will supersede the

28   current complaint. See Lacey v. Maricopa County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en
        Case 2:21-cv-01063-JDP Document 9 Filed 09/16/21 Page 2 of 2


 1   banc). Accordingly, plaintiff’s first amended complaint must be complete on its face without

 2   reference to the prior pleading. See E.D. Cal. L.R. 220.

 3            Accordingly, it is hereby ORDERED that:

 4            1. Plaintiff’s motion to amend complaint, ECF No. 8, is granted.

 5            2. Plaintiff shall file a first amended complaint within thirty days of the date of this order.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      September 16, 2021
 9                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
